DETAILED ACTION
This is a non-final office action in response to communication(s) filed on Oct. 7, 2021.
Applicant’s election of Invention I, and further confirmed and indicated to be corresponding to Claims 1-10 and 11-13 have been acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11-13 are therefore herein withdrawn from further consideration as being drawn to a non-elected invention. 
Claims 1-13 are pending.
Claims 11-13 have been withdrawn from consideration. 
Claims 1-10 are being considered as following.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  “a print data selecting unit”, “a communication establishing unit”, “a detection unit”, “an obtainment unit”, and “a data transmitting unit” of claims 1 and 10, “a print setting information setting unit” and “a transmission unit” of dep. claim 4 (and the similar claim limitations recited in the dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations of “a print data selecting unit”, “a communication establishing unit”, “a detection unit”, “an obtainment unit”, and “a data transmitting unit” of claims 1 and 10, “a print setting information setting unit” and “a transmission unit” of dep. claim 4 (and the similar claim limitations recited in the dependent claims) are covered by the structure(s) from the original disclosure as following:
in indep. claims 1 and 10 (and in the corresponding dep. claims also recited such claim limitations): “a print data selecting unit” (see Fig. 1 and in para. 37, print data selecting section 44a); “a communication establishing unit” (see Fig. 1 and in para. 48, disclose that “Wi-Fi managing section 48” is an example of a communication establishing unit; a detection unit (see Fig. 1 and in para. 40, disclose the Print Execution Multi-Function Printer Detecting Section 50); an obtainment unit (see Fig. 1 and in para. 41, the Data Receiving Section 52);  a data transmitting unit (see Fig. 1 and in para. 41, Data Transmitting Section 54) (also the similar limitations recited in the dependent claims); and
in claim 4
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mihira (U.S. Pub. No. 2017/0277496 A1), and further in view of Nuggehalli et al. (U.S. Pub. No. 2013/0021643 A1, hereinafter as “Nuggehalli”).
With regard to claim 1, the claim is drawn to a mobile terminal device (see Mihira, i.e. in Fig. 1A, 1B and etc., disclose the mobile terminal 100) comprising: 
a print data selecting unit that selects print data in response to a user operation (see Mihira, i.e. in fig. 2, disclose the operation panel 204, and in para. 30, discloses that “[0030] An operation panel 204 has a touch panel function for detecting a touch operation performed by the user and displays various screens. The user can input a desirable operation instruction into the mobile terminal 100 by performing touch operation on the operation panel 204. In addition, the mobile terminal 100 includes hardware keys (not illustrated), so that the user can also input the operation instruction into the mobile terminal 100 by using the hardware keys”); 
a communication establishing unit that establishes wireless communication with a network (see Mihira, i.e. in fig. 2, disclose the wireless LAN I/F 209); 
a detection unit that detects an event in which an image forming apparatus connected to a first network is selected as a printing destination of the print data (see Mihira, i.e. in Fig. 3, disclose the mobile terminal 100 further comprises a printing application 302, and further in para. 57, discloses that "… the printing application 302 which detects the printing apparatus of the IP address included in the read QR code (i.e., printing apparatus 110) instructs the OS 301 to connect to the printing apparatus 110. Then, the OS 301 controls the wireless LAN I/F 209 to connect to the printing apparatus 110 according to the instruction of the printing application 302. Through the processing in step S606, the mobile terminal 100 connects to the printing apparatus…”); 
an obtainment unit that obtains the print data from a storage destination connected to a second network different from the first network through wireless communication with the second network established by the communication establishing unit after the detection unit detects the the OS 301 controls the wireless LAN I/F 209 to transmit a device search packet to the network which the mobile terminal 100 connects to. For example, if the mobile terminal 100 connects to the access point 120, the wireless LAN I/F 209 transmits the device search packet to the wireless network of the access point 120. The processing described in step S603 will be realized by the CPU 201…”; also see the teachings of Nuggehalli supplemented below); and 
a data transmitting unit that transmits the print data obtained by the obtainment unit to the image forming apparatus through wireless communication with the first network established by the communication establishing unit (see Mihira, i.e. in para. 57, discloses that “…the OS 301 controls the wireless LAN I/F 209 to connect to the printing apparatus 110 according to the instruction of the printing application 302. Through the processing in step S606, the mobile terminal 100 connects to the printing apparatus 110. In the present exemplary embodiment, connection of the mobile terminal 100 to the printing apparatus 110 implies establishment of a hypertext transfer protocol (HTTP) connection between the mobile terminal 100 and the printing apparatus 110. The processing described in step S606 will be realized by the CPU 201”). 
The teachings of Mihira do not explicitly disclose the aspect relating to “… obtains the print data from a storage destination connected to a second network different from the first network through wireless communication with the second network established by the communication establishing unit after the detection unit detects the event, in a case where the print data is stored in the storage destination”. 
However, Nuggehalli discloses an invention relates to allowing a mobile device to create a document processing job and store the job at a network service, and allowing a document Document processing device 102 is a network device that is configured to communicate with a network service 106 in cloud 104 and process various document data. Document processing device 102 can be a multi-functional peripheral (MFP) 102, and can be configured to perform printing, scanning, faxing and other types of document processing. [0030] Document processing device 102 is a network device that is configured to communicate with a network service 106 in cloud 104 and process various document data. Document processing device 102 can be a multi-functional peripheral (MFP) 102, and can be configured to perform printing, scanning, faxing and other types of document processing”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mihira to include the limitation(s) discussed and also taught by Nuggehalli, with teachings mentioned above and relating to “cloud storage”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to network communication and printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mihira by the teachings of Nuggehalli, and to incorporate the limitation(s) discussed and also taught by Nuggehalli, thereby “…techniques are provided for creating a document processing job without manually inputting information to a document processing device, such as a multi-functional peripheral (MFP). Techniques are provided for creating a document processing job without manually inputting information to a document 
With regard to claim 2, the claim is drawn to the mobile terminal device according to claim 1, wherein the detection unit detects the event in a case where connection information of the wireless communication with the first network is detected (see Mihira, i.e. in para. 50-53, discloses that “[0050] First, in step S601, the camera 207 of the mobile terminal 100 reads the QR code displayed in the printing apparatus 110. A reading function of the camera 207 is executed by the CPU 201. [0051] An application screen 700 in FIG. 7A is displayed on the operation panel 204 of the mobile terminal 100 when the QR code is read by the camera 207. The application screen 700 is a screen provided by the printing application 302, which is displayed on the operation panel 204 of the mobile terminal 100 when the printing application 302 gives a display instruction to the OS 301. [0052] Next, in step S602, the printing application 302 analyzes the QR code read by the camera 207 and determines whether the read QR code is the QR code for the direct connection or the infrastructure connection. If the read QR code is the QR code for the direct connection (YES in step S602), the processing proceeds to step S607. On the other hand, if the read QR code is the QR code for the infrastructure connection (NO in step S602), the processing proceeds to step S603. In the present exemplary embodiment, if the SSID is included in the read QR code, the printing application 302 determines that the read QR code is the QR code for the direct connection. On the other hand, if the SSID is not included in the read QR code, the printing application 302 determines that the read QR code is the QR code for the infrastructure connection. The processing described in step S602 will be realized by the CPU 201…). 
With regard to claim 3, the claim is drawn to the mobile terminal device according to claim 2, wherein the communication establishing unit establishes wireless communication using Wi-Fi with the network, and the detection unit detects the event in a case where an access point of Wi-Fi for the image forming apparatus is detected as the connection information of the wireless communication with the first network (see Mihira, i.e. in para. 5, discloses that “… there is a device which is provided with a direct wireless communication function such as a software access point mode or a Wi-Fi direct function. When the device executes the direct wireless communication function, the device generates an SSID and displays a two-dimensional code that includes the generated SSID. The communication apparatus connects to the device by reading the two-dimensional code”). 
With regard to claim 4, the claim is drawn to . The mobile terminal device according to claim 1, further comprising: 
a print setting information setting unit that sets print setting information of the print data in response to a user operation (see Mihira, i.e. in para. 30, discloses that “[0030] An operation panel 204 has a touch panel function for detecting a touch operation performed by the user and displays various screens. The user can input a desirable operation instruction into the mobile terminal 100 by performing touch operation on the operation panel 204. In addition, the mobile terminal 100 includes hardware keys (not illustrated), so that the user can also input the operation instruction into the mobile terminal 100 by using the hardware keys. [0030] An operation panel 204 has a touch panel function for detecting a touch operation performed by the user and displays various screens. The user can input a desirable operation instruction into the mobile terminal 100 by performing touch operation on the operation panel 204. In addition, the mobile 
a transmission unit that transmits the print setting information to the image forming apparatus, wherein the detection unit detects the event in a case where the transmission is performed by the transmission unit (see Mihira, i.e. in para. 35, discloses that “[0035] The printing application 302 is an application that provides a printing function to the user. The printing application 302 instructs the OS 301 to analyze the QR code read by the mobile terminal 100, search for the printing apparatus 110, generate print data, and transmit the generated print data”).
With regard to claim 5, the claim is drawn to the mobile terminal device according to claim 4, wherein the transmission unit transmits the print setting information to the image forming apparatus by using short-distance wireless communication, and the detection unit detects the event in a case where the transmission is performed through the short-distance wireless communication (see Mihira, i.e. in para. 32, discloses that “[0032] A Bluetooth interface (I/F) 208 executes wireless communication compliant with the Bluetooth (registered trademark) standard [or as “short-distance wireless communication”]. A wireless LAN I/F 209 has a wireless LAN function and executes wireless communication compliant with a communication standard such as the Institute of Electrical and Electronics Engineers (IEEE) 802.11a, 802.11b, 802.11g, 802.11n, or 802.11ac. [0032] A Bluetooth interface (I/F) 208 executes wireless communication compliant with the Bluetooth (registered trademark) standard. A wireless LAN I/F 209 has a wireless LAN function and executes wireless communication compliant with a communication standard such as the Institute of Electrical and Electronics Engineers (IEEE) 802.11a, 802.11b, 802.11g, 802.11n, or 802.11ac”). 
With regard to claim 6, the claim is drawn to the mobile terminal device according to claim 1, wherein the detection unit detects the event in a case where information of the image forming apparatus is displayed on a screen of the mobile terminal device (see Mihira, i.e. illustrations in Fig. 7A-7D).
With regard to claim 7, the claim is drawn to the mobile terminal device according to claim 1, wherein the detection unit detects the event in a case where at least one of transmission of print setting information or the transmission of the print data is requested or prompted from the image forming apparatus (see Mihira, i.e. in para. 57, discloses that "… the printing application 302 which detects the printing apparatus of the IP address included in the read QR code (i.e., printing apparatus 110) instructs the OS 301 to connect to the printing apparatus 110. Then, the OS 301 controls the wireless LAN I/F 209 to connect to the printing apparatus 110 according to the instruction of the printing application 302. Through the processing in step S606, the mobile terminal 100 connects to the printing apparatus…”). 
With regard to claim 10, the claim is drawn to a non-transitory computer readable medium storing a mobile terminal program causing a mobile terminal device to function as: a print data selecting unit that selects print data in response to a user operation; a communication establishing unit that establishes wireless communication with a network; a detection unit that detects an event in which an image forming apparatus connected to a first network is selected as a printing destination of the print data; an obtainment unit that obtains the print data from a storage destination connected to a second network different from the first network through wireless communication with the second network established by the communication establishing unit after the detection unit detects the event, in a case where the print data is stored in the storage destination; and a data transmitting unit that transmits the print data obtained by the can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium (e.g., non-transitory computer-readable storage medium) to perform the functions of one or more of the above-described embodiment(s) of the present invention, and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s). The computer may comprise one or more of a central processing unit (CPU), micro processing unit (MPU), or other circuitry, and may include a network of separate computers or separate computer processors. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™), a flash memory device, a memory card, and the like”). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Mihira and Nuggehalli, and further in view of Tachibana (U.S. Pub. No. 2013/0124737 A1).
With regard to claim 8, the claim is drawn to the mobile terminal device according to claim 1, wherein simultaneous establishment of wireless communication with two or more networks using the communication establishing unit is not permitted, and the communication establishing unit enables the transmission of the print data using the data transmitting unit by disconnecting the wireless communication with the second network after the print data is obtained by the obtainment unit from the storage destination connected to the second network and establishing the wireless communication with the first network.
The teachings of Mihira and Nuggehalli do not explicitly disclose the aspect relating to “wherein simultaneous establishment of wireless communication with two or more networks using the communication establishing unit is not permitted, and the communication establishing unit enables the transmission of the print data using the data transmitting unit by disconnecting the wireless communication with the second network after the print data is obtained by the obtainment unit from the storage destination connected to the second network and establishing the wireless communication with the first network”. 
However, Tachibana disclose an analogous invention relates a communication apparatus, a control method, and a storage medium for controlling to establish and disconnect a communication session for data transmission/reception a communication apparatus, a control method, and a storage medium for controlling to establish and disconnect a communication session for data transmission/reception (see Tachibana, i.e. para. 2 and etc.). More specifically, in Tachibana, i.e. in para. 5, discloses that “[0005] …  in an apparatus for performing direct printing with wireless connection, a plurality of communication sessions for transmitting/receiving print data may not simultaneously be established due to restrictions imposed by the apparatus and a protocol. In this case, if a printer cannot disconnect a one digital camera may occupy the communication resources of the printer, thereby occupying the printing resources as well…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified teachings of Mihira and Nuggehalli to include the limitation(s) discussed and also taught by Tachibana, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to network communication arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified teachings of Mihira and Nuggehalli by the teachings of Tachibana, and to incorporate the limitation(s) discussed and also taught by Tachibana, thereby “…provides a technique for preventing a partner apparatus such as a digital camera from occupying the communication resources of a communication apparatus such as a printer, and resources for executing an application such as printing” (see Tachibana, i.e. para. 6 and etc.).


Claim  9 is rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Mihira and Nuggehalli, and further in view of Uchikawa (U.S. Pub. No. 2011/0019228 A1).
With regard to claim 9, the claim is drawn to the mobile terminal device according to claim 1, wherein the communication establishing unit enables simultaneous establishment of wireless communication with a plurality of networks, and is simultaneously connected to the first network and the second network through wireless communication.
The teachings of Mihira and Nuggehalli do not explicitly disclose the aspect relating to “wherein the communication establishing unit enables simultaneous establishment of wireless 
However, Uchikawa discloses an analogous invention relates to an information processing apparatus (mainly personal computer (PC)) can set and store plural print output destinations and in a case of performing a print, selects an output destination in use out of the plural output destinations for outputting the print. information processing apparatus (mainly personal computer (PC)) can set and store plural print output destinations and in a case of performing a print, selects an output destination in use out of the plural output destinations for outputting the print (see Uchikawa, i.e. para. 4).  More specifically, in Uchikawa, i.e. 50, 54 and etc., discloses that “[0050] As an embodiment developed from the first embodiment, there will be explained a case where one client is simultaneously connected to plural printers by different short-distance wireless communication systems (Transfer-Jet and Bluetooth) as shown in FIGS. 7 and 8.” (also see fig. 58 and etc.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified teachings of Mihira and Nuggehalli to include the limitation(s) discussed and also taught by Uchikawa, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to network communication arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified teachings of Mihira and Nuggehalli by the teachings of Uchikawa, and to incorporate the limitation(s) discussed and also taught by Uchikawa, thereby “… improving convenience in a case of using a printer connected by short-distance wireless” (see Uchikawa, i.e. para. 12 and etc.).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (U.S. Pat/Pub No. 2019/0303048 A1) disclose a technique related to a printer configured to establish a wireless connection with an external device.
Tomida (U.S. Pat/Pub No. 2020/0004469, Fuji Xerox) disclose an image forming apparatus, a non-transitory computer readable medium storing an image forming program, and a mobile terminal device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY X ZHENG whose telephone number is (571)270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675